GATES, P. J.
(dissenting.) I cannot agree with that portion •of the opinion which holds that there was no delivery of the deed •of the Ramsey Block to Ella B. Ramsey.
Section 529, Rev. Code 1919, provides:
“Though a grant be not actually delivered into the possession of the grantee, it is yet to be deemed constructively delivered in the following cases:
“1. Where the instrument is, by the agreement of the parties at the time of execution, understood to, be delivered, and under such circumstances that the grantee is entitled to immediate delivery. * * *”
In my opinion, the undisputed evidence brings the delivery of the deed squarely within that section.
Furthermore the complaint in this case specifically alleged the ■execution and delivery of the deed to Ella B. Ramsey. After the trial was concluded, an application to amend the complaint so as to withdraw such admission of delivery was made by plaintiff, to which defendant objected because it changed the issues. No ruling was then made upon such application. Afterwards, and on July 17', 1920, the trial court signed the findings, conclusions, and judgment and, on July 19, 1920, signed an order permitting the amendment to the complaint. I am of the opinion that upon this appeal we must treat the deed as delivered.